t c summary opinion united_states tax_court david brian smith petitioner v commissioner of internal revenue respondent docket no 25101-10s filed date david brian smith pro_se andrew r moore for respondent summary opinion gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure income_tax deficiency for petitioner’s tax_year the deficiency stems from two adjustments both of which have been conceded the remaining question for our consideration concerns whether petitioner is entitled to a deduction for additional expenses claimed on schedule c profit or loss from business after issuance of the notice_of_deficiency background at the time his petition was filed petitioner resided in california before petitioner conceived an idea for a device that would enhance the ability of individuals to wash their backs while showering the device would be affixed to the shower wall by suction and it had brushes of varying stiffness that could be attached to it by means of battery-supplied electricity the device would rotate and be capable of scrubbing a person’s back initially petitioner manufactured a prototype from available metal parts finding that the metal device was too heavy to easily affix to the shower wall petitioner manufactured a second prototype with the outer case fashioned from plastic and the internal operating parts made of metal after testing it however petitioner concluded that his second prototype was also too heavy and would be difficult to affix to the shower wall before and during petitioner did extensive research about other plastic devices in general he would purchase established products and dismantle them to understand the construction and dynamics that might be applicable to his device ultimately petitioner concluded that his device must be made entirely of plastic in order to manufacture the device from plastic petitioner would have to purchase injection molds petitioner sought the advice of individuals who were familiar with injection molding he also sought the advice of an individual familiar with marketing principles and paid that person’s travel_expenses to visit manufacturers of injection molds or producers of product petitioner did not have a workshop available to him locally and he relied on a facility maintained by a friend who had a workshop with the tools needed to build and experiment with the prototype product petitioner regularly traveled to his friend’s workshop to work on his prototypes he used his truck2 to travel to the workshop and to purchase parts or supplies for his activity petitioner used his own capital to fund and develop his product once petitioner had completed the design of the product and settled on the use of plastic 2petitioner also had a second vehicle that he used for personal purposes for the case and operating parts of the device he sought the expertise of several people concerning manufacture and marketing of the product through that process petitioner learned that he did not then have sufficient capital to fund the cost of the injection molds during petitioner was actively involved in product development and in seeking capital to fund the manufacture and sale of his device in connection with the audit of petitioner’s federal_income_tax return respondent determined that he had failed to report dollar_figure in nonemployee compensation and dollar_figure of retirement income those two adjustments resulted in a proposed income_tax deficiency of dollar_figure respondent did not question petitioner’s schedule c loss from manufacturing of dollar_figure after his case was docketed with this court petitioner submitted a form 1040x amended u s individual_income_tax_return for his income_tax year claiming that his schedule c manufacturing loss was understated and that the correct amount was dollar_figure which was dollar_figure more than originally claimed petitioner supplied respondent with documentation in an attempt to substantiate a larger loss but the parties were unable to agree resulting in the instant controversy discussion the controversy between the parties is limited to whether petitioner can show that he is entitled to deduct a loss in excess of the amount originally claimed on schedule c of his income_tax return respondent in his trial memorandum contends that petitioner has not shown that he is entitled to any amounts in excess of those that were not questioned during the examination sec_162 provides for a deduction for ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business deductions are not allowed for personal or living_expenses sec_262 finally in connection with expenditures_for travel meals and entertainment there is a more stringent standard of substantiation see sec_274 respondent did not question whether petitioner was engaged in a business activity or whether he was entitled to a loss we therefore limit our inquiry to whether petitioner has shown entitlement to deduct amounts in excess of those he 3petitioner during the litigation process submitted a form_4562 depreciation and amortization seeking to make a sec_179 election to expense dollar_figure in capital expenditures petitioner’s election is untimely and the expenditures are unsubstantiated we accordingly give no consideration to that aspect of the controversy originally reported after reviewing petitioner’s documentary_evidence and testimony we have concluded that petitioner is entitled to deduct amounts in excess of those originally claimed at trial petitioner provided documentation and testimony that supported amounts in excess of the amounts respondent permitted the documents presented in court were likely the same as or similar to those presented during the administrative process the difference is that petitioner was able to provide documentation for expenses which in the aggregate exceeded the amounts respondent allowed the following schedule reflects the amounts petitioner originally claimed his amended claims the difference between the original and amended amounts and the additional allowance decided by the court 4there is no dispute between the parties concerning the burden_of_proof petitioner bears the burden of showing his entitlement to the deductions in controversy see rule a additional original amended difference allowance dollar_figure dollar_figure -0- big_number big_number -0- expense car and truck1 dollar_figure legal and professional office taxes and license sec_74 travel meals and -0- entertainment big_number utilities big_number other2 big_number -0- big_number big_number depreciation supplies -0- deductible meals and entertainment total -0- big_number big_number big_number dollar_figure -0- big_number -0- -0- -0- big_number -0- big_number big_number 1petitioner provided evidence showing his cost of operating and maintaining the truck he used exclusively for his manufacturing business additionally no amount has been allowed for depreciation of the truck as petitioner did not establish the basis and or prior use or depreciation of the vehicle 2the dollar_figure on the original and amended returns comprised dollar_figure for gears plastics molds small motors low voltage batteries-product development and dollar_figure for donations although the categories were changed the amounts remained the same the increased amount claimed and substantiated for cell phone use has not been allowed to account for personal_use accordingly petitioner is entitled to deduct schedule c expenses of dollar_figure in addition to the dollar_figure of expenses he claimed and that respondent allowed for his tax_year in view of the foregoing we hold that petitioner is entitled to deduct an dollar_figure schedule c loss for an amount dollar_figure larger than his original claim of dollar_figure to reflect petitioner’s concessions and the foregoing decision will be entered under rule
